United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
East Austin, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1150
Issued: February 1, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 2, 2012 appellant filed a timely appeal from a December 13, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) granting him a schedule award.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the schedule award decision.
ISSUE
The issue is whether appellant has more than a 13 percent permanent impairment of the
left lower extremity.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated November 4, 1997,
the Board affirmed OWCP’s February 15, 1995 decision denying appellant’s request for
reconsideration of its termination of his compensation on the grounds that it was untimely filed
1

5 U.S.C. § 8101 et seq.

and did not establish clear evidence of error.2 In a decision dated August 1, 2007, the Board set
aside a January 25, 2007 decision granting him a schedule award for a three percent permanent
impairment of the left leg.3 The Board found that the opinion of the second opinion examiner
was insufficient to establish the extent of any permanent impairment and remanded the case for
OWCP to obtain an opinion resolving the issue. By decision dated July 18, 2011, the Board set
aside an April 19, 2010 decision finding that appellant had not established a permanent
impairment to a scheduled member or function.4 The Board noted that Dr. William W. Janes, a
Board-certified physiatrist and OWCP referral physician, found that appellant had a 10 percent
whole person impairment due to his hernia. Dr. Janes further found an impairment of the
ilioinguinal nerve but determined that this impairment was included in the hernia impairment
under Table 6-10 of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) (6th ed. 2009). An OWCP medical adviser reviewed Dr. Janes’
report and determined that FECA did not provide an award for a hernia and that the A.M.A.,
Guides did not provide a lower extremity rating for an ilioinguinal nerve impairment. The
Board, however, concluded that it was unclear whether Dr. Janes found either a lower extremity
impairment or an impairment of the testicles due to the accepted work injury. The Board
remanded the case for OWCP to obtain an opinion resolving the issue of whether appellant had a
permanent impairment of the lower extremity or other scheduled member. The facts and
circumstances as set forth in the prior decisions are hereby incorporated by reference.
On October 21, 2011 OWCP referred appellant back to Dr. Janes for a second opinion
examination. It requested that the physician address whether he had an abdominal or lower
extremity impairment.
In a report dated November 7, 2011, Dr. Janes discussed appellant’s history of two hernia
surgeries. He noted that appellant “continues to have pain in the inguinal area that radiates into
the testicular area and significantly affects his activities of daily living.” Dr. Janes stated:
“On examination of his left inguinal area, [appellant] does have a scar that is well
healed. He does have decreased sensation to fine touch in the area of the scar into
the groin area and has tenderness in the left testicular area. Pain in his groin is
increased with certain movement. In his lower extremities, [appellant] has no
edema. He had normal motor strength. [Appellant] is able to ambulate without
difficulty.”

2

Docket No. 95-2200 (issued November 4, 1997). OWCP accepted that appellant, then a 34-year-old janitor,
sustained abdominal strain, an inguinal hernia, left ilioninguinal nerve entrapment and left scrotal varices due to an
October 21, 1985 work injury. By decision dated September 14, 1992, it terminated his compensation after finding
that he had no further disability causally related to his accepted work injury.
3

Docket No. 07-817 (issued August 1, 2007).

4

Docket No. 10-2168 (issued July 18, 2011).

2

Dr. Janes diagnosed an inguinal hernia and ilioinguinal nerve entrapment with chronic
neurogenic pain. Referencing the sixth edition of the A.M.A., Guides, he stated:
“Using Chapter 13 on page 344 an example patient is very similar to [appellant].
The example patient has undergone an inguinal hernia repair with severe burning
pain in the ilioinguinal nerve. It says to use Table 13-20 to rate this type of case.
Therefore, using Table 13-20, [appellant] is a Class 3 impairment which gives
him a [five percent] whole person impairment.”
On December 6, 2011 an OWCP medical adviser reviewed Dr. Janes’ report and
concurred with his finding that appellant had a Class 3, or five percent impairment of the
ilioinguinal nerve according to Table 13-20 on page 344 of the sixth edition of the A.M.A.,
Guides. He converted the 5 percent whole person impairment to a 13 percent impairment of the
left lower extremity using Table 16-10 on pages 530-31. The medical adviser found that the
prior award of 3 percent of the left lower extremity for pain was included in the 13 percent left
lower extremity impairment and thus determined that appellant was entitled to an additional
award for a 10 percent impairment of the left lower extremity.
By decision dated December 9, 2011, OWCP modified its April 19, 2010 decision and
found that appellant was entitled to an increased schedule award. In a decision dated
December 13, 2011, it granted him a schedule award for an additional 10 percent impairment of
the left lower extremity. The period of the award ran for 28.8 weeks from November 7, 2011 to
May 26, 2012.
On appeal, appellant contends that he is entitled to compensation for lost wages,
beginning September 20, 1992 and continuing to the present, and is also entitled to an additional
schedule award.
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.7 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.8

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter 3.700.2 and Exhibit 1 (January 2010).

3

The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).9 The net adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).
ANALYSIS
OWCP accepted that appellant sustained abdominal strain, an inguinal hernia, left
ilioinguinal nerve entrapment and left scrotal varices due to an October 21, 1985 work injury. In
an April 19, 2010 decision, it denied his schedule award claim after finding that FECA did not
provide a schedule award for a hernia. On July 18, 2011 the Board set aside the April 19, 2010
decision. The Board noted that Dr. Janes determined that appellant had an impairment of the
ilioinguinal nerve and loss of sensation in the testicles in addition to finding an impairment due
to his hernia. The Board remanded the case for OWCP to obtain an opinion resolving the issue
of whether he had a lower extremity or testicular impairment due to the accepted work injury.
On remand, OWCP requested that Dr. Janes reevaluate appellant and provide an opinion
regarding whether he had an impairment of the lower extremity. On November 7, 2011
Dr. Janes discussed appellant’s current complaints of inguinal area pain radiating into the
testicles. On examination he found loss of sensation around the left inguinal area and tenderness
in the area of the left testicle. Dr. Janes further measured full motor strength of the lower
extremity with no edema or loss of movement. He applied Table 13-20 in Chapter 13 of the
A.M.A., Guides, relevant to determining impairments of the central and peripheral nervous
system and determined that appellant had a Class 3 impairment of the ilioinguinal nerve, which
yielded a five percent whole person impairment. An OWCP medical adviser reviewed Dr. Janes’
report and concurred with his finding of a five percent whole person impairment of the
ilioinguinal nerve. He used Table 16-10 to convert the 5 percent whole person impairment to a
13 percent impairment of the left lower extremity. The medical adviser found that the prior
award of 3 percent of the left lower extremity for pain was included in the 13 percent left lower
extremity impairment. He concluded that appellant had an additional 10 percent impairment of
the left lower extremity.
Neither Dr. Janes nor the medical adviser, however, explained how appellant’s
impairment of the ilioinguinal nerve affected his lower extremity. Figure 16-3 of the A.M.A.,
Guides provides the sensory nerves of the lower extremity.10 It does not indicate that the
ilioinguinal nerve extends into the lower extremity. Dr. Janes found normal clinical findings on
examination of the lower extremity with no loss of sensation. He determined, however, that
appellant had a loss of sensation in the testicular area.
In T.T., a claimant experienced right inguinal and scrotal pain following hernia repair.11
The Board noted that the claimant could receive an award for a testicular impairment and that
9

A.M.A., Guides 494-531.

10

Id. at 537.

11

T.T., Docket No. 10-1841 (issued April 19, 2011).

4

Chapter 7 of the sixth edition of the A.M.A., Guides contained provisions for rating an
impairment of the testicles.12 The Board further found that Chapter 3 provided a method for
rating pain-related impairments that could not be rated under the other chapters.13 As in T.T., the
current medical record is insufficient to establish whether appellant has a ratable impairment
under the sixth edition of the A.M.A., Guides. On remand, OWCP should obtain a medical
opinion regarding whether appellant has an impairment of the testicles or of the left lower
extremity under the sixth edition of the A.M.A., Guides. After such further development as
OWCP deems necessary, it shall issue an appropriate decision on appellant’s claim.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the December 13, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: February 1, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

20 C.F.R. § 10.404; see e.g., A.M.A., Guides 146-49.

13

A.M.A., Guides 39.

5

